Case 19-80064-TLS            Doc 1076       Filed 04/16/19 Entered 04/16/19 18:22:32                       Desc Main
                                           Document     Page 1 of 6


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEBRASKA

  ---------------------------------------------------------- X
 In re:                                                      : Chapter 11
                                                             :
 SPECIALTY RETAIL SHOPS HOLDING                              : Case No. 19-80064-TLS
 CORP., et al., 1                                            :
                                                             : (Jointly Administered)
                                      Debtors.               :
                                                             : Re: Docket No. 1020
  ---------------------------------------------------------- X

 RESERVATION OF RIGHTS OF WELLS FARGO BANK, NATIONAL ASSOCIATION,
  AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT, TO THE DEBTORS’
   MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE SALE OF THE
   DEBTORS’ OPTICAL BUSINESS, (II) AUTHORIZING THE ASSUMPTION AND
    ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
   LEASES, (III) AUTHORIZING A SETTLEMENT OF CLAIMS AND CAUSES OF
   ACTION, (IV) GRANTING RELIEF RELATED TO THE WIND-DOWN OF THE
  DEBTORS’ REMAINING OPERATIONS, AND (V) GRANTING RELATED RELIEF

             Wells Fargo Bank, National Association, as administrative agent and collateral agent

 (“Wells Fargo”), by its undersigned counsel, respectfully submits this reservation of rights to

 Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of The Debtors’ Optical

 Business, (II) Authorizing the Assumption and Assignment of Certain Executory Contracts and

 Unexpired Leases, (III) Authorizing a Settlement of Claims and Causes of Action, (IV) Granting

 Relief Related to the Wind-Down of the Debtors’ Remaining Operations, and (V) Granting

 Related Relief [Doc. No. 1020] (the “Sale Motion”), and respectfully states as follows

 (“Reservation of Rights”):




 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
 Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E
 SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); Shopko Holding Company,
 LLC (0171); Shopko Institutional Care Services Co., LLC (7112); Shopko Optical Manufacturing, LLC (6346);
 Shopko Properties, LLC (0865); Shopko Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592).
 5678931.2
Case 19-80064-TLS          Doc 1076    Filed 04/16/19 Entered 04/16/19 18:22:32           Desc Main
                                      Document     Page 2 of 6


             1.   Wells Fargo supports the Debtors’ efforts to improve liquidity and potentially

 bring value to the estates through the proposed sale of the Optical Business (the “Optical

 Business Sale”); however, the Debtors have not provided Wells Fargo with sufficient

 information, let alone the final terms of any proposed sale of the Optical Business, to allow

 Wells Fargo to assess whether the proposed sale would accomplish these goals or merely provide

 an opportunistic investor with a windfall at the expense of all other stakeholders.

             2.   The Debtors must obtain Wells Fargo’s consent to any sale of Collateral outside

 the ordinary course of business, including the Optical Business, pursuant to Section 5.3 of the

 Final DIP Order. See Final DIP Order, at §5.3. In order for Wells Fargo to consent to any

 proposed Optical Business Sale, the Debtors must, as a threshold matter, satisfactorily

 demonstrate to Wells Fargo that the net benefits of any such Optical Business Sale, including

 adjustments for professional fees, purchase price adjustments at closing, and all other transaction

 costs related to the Optical Business Sale, exceed the forecasted net liquidation value of the

 Optical Business. Again, to date, the Debtors have not provided sufficient information to satisfy

 this basic requirement.

             3.   Similarly, Wells Fargo supports the Debtors’ efforts to limit the amount of

 professional fees incurred in connection with the wind-down of these Chapter 11 Cases, as set

 forth in the Sale Motion. While Wells Fargo and the Debtors have been actively negotiating the

 specific revisions to the Final DIP Order to accomplish the goal of limiting the professional fees,

 the specific terms of the proposed amendments to the Final DIP Order remain unresolved.

 Indeed, the commitment of Wells Fargo and its lending group to continue funding these Chapter

 11 Cases in accordance with the Final DIP Order and other Financing Agreements is conditioned

 upon professional fees being limited to the amounts set forth in the Sale Budget.


 5678931.2                                        2
Case 19-80064-TLS           Doc 1076      Filed 04/16/19 Entered 04/16/19 18:22:32                     Desc Main
                                         Document     Page 3 of 6


             4.   Accordingly, Wells Fargo files this Reservation of Rights to the Sale Motion to

 the extent it seeks approval of (a) the Optical Business Sale on terms and conditions that are not

 acceptable to Wells Fargo in violation of the Final DIP Order (defined below); (b) the Optical

 Business Sale free and clear of Wells Fargo’s liens on such assets without directing the proceeds

 of such sale be paid to Wells Fargo for permanent application to the outstanding Obligations; and

 (c) amendments to the Final DIP Order that are not consistent with, or fail to fully reflect, the

 parties’ understanding with respect to professional fees.

                                              BACKGROUND 2

             5.   On February 14, 2019, the Court entered the Final Order approving debtor-in-

 possession financing [Doc. No. 425]. The Final DIP Order granted to Wells Fargo, for the

 benefit of itself and the other Lenders, valid and perfected first-priority security interests and

 liens in and upon all of the Collateral, which includes those assets subject to the proposed

 Optical Business Sale. See Final DIP Order, at §2.1(a) [Doc. No. 425]. Notably, the Final DIP

 Order also prohibited the Debtors from selling or otherwise disposing of any portion of the

 Collateral outside the ordinary course of business without the prior written consent of Wells

 Fargo and an order of the Court. See Final DIP Order, at §5.3 [Doc. No. 425].

             6.   Wells Fargo has engaged in ongoing discussions with the Debtors and the Special

 Committee since the filing of the Sale Motion with the goal of finalizing an Optical Business

 Sale. While the Debtors have provided Wells Fargo with term sheets and draft sale agreements,

 Wells Fargo understands that, as of the filing of this Reservation of Rights, the terms of the

 proposed Optical Business Sale remain subject to ongoing negotiation, including critical terms

 that may affect the net benefit (if any) to the estates.


 2
  Capitalized terms used but not defined herein shall have the meaning ascribed to such term in the Final DIP Order
 or Sale Motion, as applicable.
 5678931.2                                               3
Case 19-80064-TLS          Doc 1076    Filed 04/16/19 Entered 04/16/19 18:22:32            Desc Main
                                      Document     Page 4 of 6


                          STATEMENT OF RESERVATION OF RIGHTS

             7.    The Final DIP Order requires the Debtors to obtain Wells Fargo’s consent to any

 sale of Collateral outside the ordinary course of business. See Final DIP Order, at §5.3 [Doc. No.

 425]. Indeed, the right to consent to any sale of the Collateral is a fundamental right of Wells

 Fargo pursuant to the Financing Agreements and was critical to Wells Fargo’s decision to

 provide financing to the Debtors.

             8.    The Sale Motion provides that the Debtors will finalize definitive documentation

 to implement the terms of the winning bid and file a notice of such winning bidder with the court

 no later than April 16, 2019 at 10:00 a.m. (prevailing Central Time); however, as of the filing of

 this Reservation of Rights no notice has been filed and no definitive documentation has been

 provided to Wells Fargo.

             9.    The Optical Business Sale cannot be implemented without Wells Fargo’s consent,

 as provided in the Final DIP Order. While Wells Fargo is optimistic that the Optical Business

 Sale will be finalized on terms and conditions that bring net value to the estates and to which

 Wells Fargo would consent, Wells Fargo has not - and cannot - provide such necessary consent,

 until it has an opportunity to review the definitive documentation related to the sale.

             10.   Notably, Section 2.1(c) of the Final DIP Order further provides that the right of

 Wells Fargo to repayment from the sale or other disposition of the Collateral, or any proceeds

 thereof, “…shall be first and senior in priority to all other rights of repayment of every kind,

 nature, and description (other than the Carve-Out).” See Final DIP Order, at §2.1(c) [Doc. No.

 425]. Wells Fargo reserves its right to object to the Sale Motion to the extent any order would

 approve the Optical Business Sale free and clear of the liens granted to Wells Fargo without also




 5678931.2                                         4
Case 19-80064-TLS          Doc 1076    Filed 04/16/19 Entered 04/16/19 18:22:32           Desc Main
                                      Document     Page 5 of 6


 directing that the cash purchase price of such sale be paid at closing directly to Wells Fargo for

 permanent application to the outstanding Obligations.

             11.   Wells Fargo is hopeful that the Debtors will negotiate a fully consensual Optical

 Business Sale; however, to the extent that the final documentation of any Optical Business Sale

 is not acceptable in form and substance to Wells Fargo, Wells Fargo reserves its rights relating to

 the proposed transaction.      Such rights include, but are not limited to, supplementing this

 Reservation of Rights and objecting to any proposed Optical Business Sale, either in writing or

 in open court at the hearing to consider the Sale Motion, and asserting its right under the Final

 DIP Order and other Financing Agreements to consent (or withhold its consent) to the final terms

 of any Optical Business Sale at the time of closing.

             12.   Finally, Wells Fargo and the Debtors have been actively negotiating specific

 revisions to the Final DIP Order to limit the amount of professional fees incurred by the estates.

 Wells Fargo expects to resolve any issues with the specific terms of the proposed amendments

 with the Debtors; however, to the extent the parties are not successful, Wells Fargo reserves its

 right to object to the proposed modifications described in the Sale Motion, either in writing or in

 open court, at the hearing to consider the Sale Motion.




 5678931.2                                         5
Case 19-80064-TLS        Doc 1076    Filed 04/16/19 Entered 04/16/19 18:22:32           Desc Main
                                    Document     Page 6 of 6


 Dated: April 16, 2019

                                                     BAIRD HOLM LLP

                                                     /s/ Brandon R. Tomjack
                                                     Brandon R. Tomjack (#22981)
                                                     1700 Farnam St., Suite 1500
                                                     Omaha, Nebraska 68102-2068
                                                     Tel.: (402) 344-0500
                                                     Fax: (402) 344-0588
                                                     btomjack@bairdholm.com

                                                               -and-

                                                     OTTERBOURG P.C.

                                                     /s/ Daniel F. Fiorillo
                                                     Daniel F. Fiorillo
                                                     Chad B. Simon
                                                     (Admitted Pro Hac Vice)
                                                     230 Park Avenue
                                                     New York, New York 10169
                                                     Tel.: (212) 661-9100
                                                     Fax: (212) 682-6104
                                                     dfiorillo@otterbourg.com
                                                     csimon@otterbourg.com

                                                     Counsel for Wells Fargo Bank, National
                                                     Association, as Agent for the ShopKo Credit
                                                     Facility, Creditor and Interested Party


                                CERTIFICATE OF SERVICE

       On this 16th day of April, 2019, I electronically filed the foregoing with the Clerk of the
 Bankruptcy Court using the CM/ECF system which sent notification of such filing to all
 CM/ECF participants.
                                                     /s/Brandon R. Tomjack




 5678931.2                                      6
